El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
La Asamblea Municipal de Cidra, con fecha primero de septiembre de 1931 y en una sesión extraordinaria que se ce-lebraba para tomar acuerdos sobre el ajuste del presupuesto y otros asuntos, acordó que para poder reajustar el presu-puesto sin rebajar los sueldos a los empleados pequeños lo aconsejable era consolidar el cargo de alcalde con el de director de beneficencia, y al efecto presentó y aprobó una or-denanza que en su sección Ia. dice así:
“Por la presente se consolidan los cargos de alcalde y director de beneficencia en un solo cargo bajo la denominación de Alcalde Director de Beneficencia.”
Esta ordenanza fué remitida al alcalde para su aprobación, quien se negó a aprobarla exponiendo las razones que tenía para su resolución, y la Asamblea Municipal de Cidra, en sesión extraordinaria celebrada el día 17 de septiembre de 1931, resolvió, después de haber estudiado las objeciones del .alcalde, someter a votación la referida ordenanza, 'la cual fué aprobada, votando cuatro asambleístas en favor de la misma y dos en contra.
*767El alcalde Municipal de Cidra, Sr. Angel Manuel Díaz, so-licitó de la Corte de Distrito de Guayama la expedición de un auto de certiorari para revisar las actuaciones de la Asamblea. Municipal de Cidra en lo que se refiere a la. aprobación de dicta ordenanza alegando que la misma es ilegal y nula.
La Corte de Distrito de Guayama expidió el auto solici-tado y en definitiva dictó sentencia declarando nula la orde-nanza consolidando el cargo de alcalde con el de director de beneficencia, aprobada por la Asamblea Municipal de Cidra en primero de septiembre de 1931 y ratificada, el día 17 del mismo mes.
De esta sentencia interpuso recurso de apelación la asam-blea municipal demandada.
Alega la parte apelante que la corte inferior erró, primero, al decretar la nulidad de la ordenanza que consolidaba el cargo de Alcalde Municipal de la Cidra al de Director Municipal de Beneficencia, basándose en que, no apareciendo el asunto que culminó en la ordenanza de consolidación en la convocatoria para sesión extraordinaria, no podía tomarse acción en un asunto ajeno a dicta convocatoria; y, segundo, al declarar en su sentencia que el cargo de Alcalde de Cidra, dadas las circunstancias especiales que concurren en este caso, no era consolidable.
Discutiremos en primer término el error que se atribuye a la corte inferior por taber declarado que el cargo de alcalde no puede consolidarse con el cargo de director de beneficencia. El alcalde es un funcionario municipal electo directamente por el pueblo. El artículo 29 de la Ley Municipal dice que el alcalde será electo por el voto popular en la misma, forma requerida por la ley para los miembros de la asamblea municipal y deberá reunir las mismas condiciones de elegibilidad que éstos. El artículo 18 de la misma ley dice así:
“Para ser elegible como miembro de la asamblea municipal se necesitará ser ciudadano de los Estados Unidos; ser mayor de edad, *768ser residente y elector capacitado en el municipio, y haber residido en el mismo por un período no menor de un año; saber leer y es-cribir, y no haber sufrido condena alguna por delito grave o cual-quier otro delito que implique depravación moral, ni haber sido des-tituido de cargo público por delincuencia o conducta inmoral.”
Estos son los únicos requisitos que se exigen para que una persona pueda ser elegible como alcalde o como miembro de una asamblea municipal. Cualquier ciudadano que reúna es-tos requisitos resulta elegible. La asamblea municipal carece de facultades para adicionar requisitos que la ley no exige. Tanto los electores capacitados, cuando se trate de cubrir el cargo de alcalde por elección popular, como los mismos miem-bros de la asamblea, cuando se trate de cubrir una vacante, deben estar en completa libertad para elegir cualquier can-didato que reúna los requisitos que se especifican en la ley.
El artículo 28 de la Ley Municipal autoriza a las asam-bleas municipales para consolidar los cargos en la forma que lo acordare la mayoría del número total de sus miembros, dis-poniéndose que el cargo de director de beneficencia,- consoli-dado o no, deberá en todo caso recaer en un médico cirujano autorizado para ejercer su profesión en Puerto Eico. Si se permitiera que los cargos de alcalde y director de beneficen-cia pudieran consolidarse, el nombramiento para cubrir el cargo qué resulte de la consolidación, tendría necesariamente que recaer en un médico cirujano, porque así lo dispone ex-presamente la ley cuando se consolida con otro el cargo de director de beneficencia. Si la ordenanza aprobada por la Asamblea Municipal de Cidra es válida y está en vigor el día de las elecciones, los electores del municipio de Cidra se verán obligados a elegir a un médico cirujano para el cargo de al-calde. Si los electores Lacen caso omiso de la ordenanza, y eligen a umciudadano que no sea médico cirujano, entonces se estará violando la ley municipal que dice que el cargo de director de beneficencia, consolidado o no, deberá recaer en un médico cirujano. La asamblea municipal no puede imponerse *769limitaciones así como tampoco imponérselas al electorado. En este caso la asamblea se vio obligada a aceptar nn médico cirujano, para cubrir el cargo que resultó de la consolidación. No pudo elegir ningún ciudadano que no hubiese estado auto-rizado para ejercer la profesión como médico cirujano. Los requisitos que se exigen a una persona para hacerla elegible como alcalde son los únicos que puede exigir la asamblea para cubrir el cargo, cuando ocurra una vacante. No puede im-poner limitaciones adicionales. De todas estas .consideracio-nes se desprende claramente que la Legislatura no tuvo la in-tención de autorizar a la asamblea para consolidar el cargo de alcalde con el cargo de director de beneficencia. No cabe suponer que el legislador haya tenido la intención de autori-zar a las asambleas municipales para privar de su cargo a un alcalde, como ha sucedido en el presente caso, mediante un procedimiento de consolidación de cargos. Y éste sería el re-sultado inevitable, siempre que se consolidasen los menciona-dos cargos y el alcalde no fuese un médico cirujano, autori-zado para ejercer la profesión. La ordenanza aprobada por la Asamblea Municipal de Cidra adolece, por tanto, del vicio de nulidad.
Resuelto este error es innecesario discutir si la consolida-ción de cargos estuvo o no incluida en la convocatoria del al-calde para que la asamblea se reuniese en sesión extraordi-naria. Aunque la consolidación de cargos hubiese sido uno de los asuntos a tratar, la asamblea no hubiera estado autorizada para consolidar los cargos de alcalde y director de beneficencia.

Por las razones expuestas se confirma la sentencia apeladay se declara nula la ordenanza aprobada por la Asamblea Municipal de Cidra en primero de septiembre de 1931, y ratifi-cada en 17 de septiembre del mismo año,, consolidando los cargos de alcalde y director de beneficencia,